DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Claim Objections
Claims 2, 7, 8, 15, 17, and 19 are objected to because of the following informalities:
Claim 2: Change from “memory read request for the rebuild and memory write request for the rebuild.” to “a memory read request for the rebuild and a memory write request for the rebuild.” (page 22).
Claim 7: Change from “unfailed ones of the plurality of storage devices” to “unfailed ones of the plurality of storage devices.” (page 23).
Claim 8: Change from “identifying expected acknowledgement and responses are not returned by a given one of a plurality of drives in response to the transaction requests;” to “identifying an expected acknowledgement and responses that are not returned by a given one of [[a]] the plurality of drives in response to the transaction requests;” (page 23).
Claim 8: Change from “issuing Read-Rebuild opcode that reads data and parity information from remaining ones” to “issuing a Read-Rebuild 
Claim 8: Change from “issuing Write-Rebuild opcode that writes the calculated data to the new drive.” to “issuing a Write-Rebuild opcode that writes the calculated data to the new drive.” (page 23).
Claim 15: Change from “15. The method of claim 8 further comprising setting a register bit or graphical user” to “15. The method of claim 8 further comprising setting a register bit or a graphical user” (page 24).
Claim 17: Change from “17. The method of claim 16 further comprising setting a register bit or graphical user” to “17. The method of claim 16 further comprising setting a register bit or a graphical user” (page 24).
Claim 19: Change from “memory read request for the rebuild and memory write request for the rebuild.” to “a memory read request for the rebuild and a memory write request for the rebuild.” (page 25).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 10 recites the limitation "the good drives" in page 24.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stoica et al. (U.S. Patent No. US 10,929,229 B2), hereinafter “Stoica.”

With regards to Claim 1, Stoica teaches:
a system (Fig. 7; col. 20, lines 54-67; and col. 21, lines 1-5.) for rebuilding a Redundant Array of Independent Disks ("RAID") (Figs. 6A-6C; col. 17, lines 55-67; and col. 18, lines 1 and 2.), the system comprising:
a RAID engine comprising one or more processing devices (Figs. 6A-6C and col. 16, lines 49-60; regarding, e.g., processor / module[s] that perform, e.g., method 600.) that:
facilitate packet communications with a plurality of storage devices, the packet communications including Read/Write-Rebuild opcodes (col. 24, lines 4-14; regarding, e.g., machine instructions [opcodes]; Figs. 6A-6C; and col. 18, lines 38-67.) and settings that prioritize read and write requests associated with a RAID rebuild of the plurality of storage devices (Figs. 6A-6C and col. 20, lines 3-17.), the Read/Write-Rebuild opcodes including rebuild input/output ("IO") read requests that read good portions of data and parity information from a set of the plurality of storage devices (Figs. 6A-6C; col. 18, lines 38-67; and col. 20, lines 3-17.), and rebuild IO write requests that write data to a new one of the plurality storage devices (Figs. 6A-6C; col. 18, lines 38-67; col. 20, lines 3-17; and col. 20, lines 27-34.) wherein the written data includes data that is reconstructed by the RAID engine based on the good portions of data and the parity information (Figs. 6A-6C; col. 18, lines 38-67; and col. 20, lines 3-17.).

With regards to Claim 2, Stoica teaches the system of Claim 1 as referenced above.  Stoica further teaches:
wherein the Read/Write-Rebuild opcodes further include memory read request for the rebuild (Figs. 6A-6C; col. 18, lines 38-67; and col. 20, lines 3-17.) and memory write request for the rebuild (Figs. 6A-6C; col. 18, lines 38-67; and col. 20, lines 3-17.).

With regards to Claim 3, Stoica teaches the system of Claim 1 as referenced above.  Stoica further teaches:
wherein the plurality of storage devices is configured as a single logical device and includes a volume of data that is stored across the plurality of storage devices (Figs. 6A-6C; col. 17, lines 55-67; col. 18, lines 1 and 2; Fig. 4A; Fig. 4B; and col. 9, lines 31-62.).

With regards to Claim 7, Stoica teaches the system of Claim 1 as referenced above.  Stoica further teaches:
wherein the set of the plurality of storage devices comprise unfailed ones of the plurality of storage devices (Figs. 6A-6C and col. 18, lines 38-67.)

With regards to Claim 8, Stoica teaches:
a method for detecting and repairing drives in a Redundant Array of Independent Disks ("RAID") (Figs. 6A-6C; col. 17, lines 55-67; and col. 18, lines 1 and 2.) storage system (Fig. 7; col. 20, lines 54-67; and col. 21, lines 1-5.), the method comprising:
determining operating conditions of a plurality of drives by sending transaction requests to the plurality of drives (Fig. 5A; Fig. 5B; Fig. 6A; col. 16, lines 9-21; and col. 11, lines 40-50; regarding, e.g., write / parity requests.);
identifying expected acknowledgement and responses are not returned by a given one of a plurality of drives in response to the transaction requests (Figs. 6A-6C and col. 17, lines 19-39; regarding, e.g., a heartbeat request.);
determining the given one of the plurality of drives has failed based on the identification (Figs. 6A-6C and col. 17, lines 19-39.);
determining that the failed drive has been replaced with a new drive (Figs. 6A-6C; col. 18, lines 38-67; regarding, e.g., the third storage device of Fig. 6B; and col. 18, lines 3-10.);
triggering a RAID rebuild (Figs. 6A-6C and col. 18, lines 38-67.);
issuing Read-Rebuild opcode that reads data and parity information from remaining ones of the plurality of drives in response to the RAID rebuild (col. 24, lines 4-14; regarding, e.g., machine instructions [opcodes]; Figs. 6A-6C; col. 18, lines 38-67; and col. 20, lines 3-17.);
calculating data that was stored on the failed drive prior to failure based on the data and parity information from the remaining ones of the plurality of drives (Figs. 6A-6C; col. 18, lines 38-67; and col. 20, lines 3-17.); and
issuing Write-Rebuild opcode that writes the calculated data to the new drive (col. 24, lines 4-14; Figs. 6A-6C; col. 18, lines 38-67; and col. 20, lines 3-17.).

With regards to Claim 18, Stoica teaches:
a system (Fig. 7; col. 20, lines 54-67; and col. 21, lines 1-5.) for rebuilding a Redundant Array of Independent Disks ("RAID") (Figs. 6A-6C; col. 17, lines 55-67; and col. 18, lines 1 and 2.), the system comprising:
one or more servers (col. 24, lines 4-30.) coupled to a storage controller (Figs. 6A-6C and col. 16, lines 49-60.);
the storage controller comprising one or more processing devices (Figs. 6A-6C and col. 16, lines 49-60.) that:
facilitate packet communications with a plurality of storage devices, the packet communications including Read/Write-Rebuild opcodes (col. 24, lines 4-14; regarding, e.g., machine instructions [opcodes]; Figs. 6A-6C; and col. 18, lines 38-67.) and settings that prioritize read and write requests associated with a RAID rebuild of the plurality of storage devices (Figs. 6A-6C and col. 20, lines 3-17.), the Read/Write-Rebuild opcodes including rebuild input/output ("IO") read requests that read good portions of data and parity information from a set of the plurality of storage devices (Figs. 6A-6C; col. 18, lines 38-67; and col. 20, lines 3-17.), and rebuild IO write requests that write data to a new one of the plurality storage devices (Figs. 6A-6C; col. 18, lines 38-67; col. 20, lines 3-17; and col. 20, lines 27-34.) wherein the written data includes data that is reconstructed by the RAID engine based on the good portions of data and the parity information (Figs. 6A-6C; col. 18, lines 38-67; and col. 20, lines 3-17.).

With regards to Claim 19, Stoica teaches the system of Claim 18 as referenced above.  Stoica further teaches:
wherein the Read/Write-Rebuild opcodes further include memory read request for the rebuild (Figs. 6A-6C; col. 18, lines 38-67; and col. 20, lines 3-17.) and memory write request for the rebuild (Figs. 6A-6C; col. 18, lines 38-67; and col. 20, lines 3-17.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoica, and further in view of Cooper et al. (U.S. Patent No. US 9,378,093 B2), hereinafter “Cooper.”

With regards to Claim 4, Stoica teaches the system of Claim 1 as referenced above.  Stoica does not explicitly teach:
wherein the RAID engine further reconstructs the written data by performing exclusive or ("XOR") computations on the good portions of data and the parity information in accordance with the system of Claim 1.
However, Cooper teaches:
wherein the RAID engine further reconstructs the written data by performing exclusive or ("XOR") computations on the good portions of data and the parity information (Fig. 1; Fig. 2; and col. 2, lines 43-57.).


With regards to Claim 11, Stoica teaches the method of Claim 8 as referenced above.  Stoica does not explicitly teach:
wherein calculating the data includes calculating an exclusive or ("XOR") operation on the data and parity information from the remaining ones of the plurality of drives in accordance with the method of Claim 8.
However, Cooper teaches:
wherein calculating the data includes calculating an exclusive or ("XOR") operation on the data and parity information from the remaining ones of the plurality of drives (Fig. 1; Fig. 2; and col. 2, lines 43-57.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Stoica with XOR computations as taught by Cooper because combining prior art elements (reconstructing failed data – Stoica: col. 20, lines 11-15; and performing XOR computations) according to known methods can be done to yield predictable results (providing known means for data reconstruction).


wherein the storage controller further reconstructs the written data by performing exclusive or ("XOR") computations on the good portions of data and the parity information in accordance with the system of Claim 18.
However, Cooper teaches:
wherein the storage controller further reconstructs the written data by performing exclusive or ("XOR") computations on the good portions of data and the parity information (Fig. 1; Fig. 2; and col. 2, lines 43-57.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Stoica with XOR computations as taught by Cooper because combining prior art elements (reconstructing failed data – Stoica: col. 20, lines 11-15; and performing XOR computations) according to known methods can be done to yield predictable results (providing known means for data reconstruction).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stoica, and further in view of Grube et al. (U.S. Patent No. US 8,725,940 B2), hereinafter “Grube.”

With regards to Claim 5, Stoica teaches the system of Claim 1 as referenced above.  Stoica further teaches:
wherein the RAID engine further:
retrieves data requested from a given one of the plurality of storage devices that is not from the set (Figs. 6A-6C; col. 17, lines 19-39; and col. 18, lines 50-58; regarding, e.g., the failed storage device [not from the set].).
Stoica does not explicitly teach:
determines that the requested data includes errors based on a comparison with the parity information in accordance with the system of Claim 1.
However, Grube teaches:
determines that the requested data includes errors based on a comparison with the parity information (Fig. 17 and col. 28, lines 48-58.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Stoica with comparing stored / existing parity with newly-calculated parity as taught by Grube because a simple substitution of one known element (e.g. detecting media errors in response to a scrubbing process – Stoica: col. 17, lines 33-39) for another (detecting errors in response to the comparison of parity calculations) can be made to obtain predictable results (providing known means for detecting errors in a storage device).

With regards to Claim 6, Stoica in view of Grube teaches the system of Claim 5 as referenced above.  Stoica in view of Grube further teaches:
wherein the RAID engine further rebuilds the requested data with the data written to the new one of the plurality of storage devices (Stoica: Figs. 6A-6C; Stoica: col. 18, lines 38-67; and Stoica: col. 20, lines 3-17.).

Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stoica, and further in view of Umberger et al. (U.S. Patent No. US 6,647,514 B1), hereinafter “Umberger.”

With regards to Claim 9, Stoica teaches the method of Claim 8 as referenced above.  Stoica does not explicitly teach:
wherein the Read-Rebuild opcode includes a prioritized input/output ("I/O") read request of data from the remaining ones of the plurality of drives that takes precedence over I/O read and write requests that are not associated with the RAID rebuild in accordance with the method of Claim 8.
However, Umberger teaches:
wherein the Read-Rebuild opcode includes a prioritized input/output ("I/O") read request of data from the remaining ones of the plurality of drives that takes precedence over I/O read and write requests that are not associated with the RAID rebuild (Fig. 1; Fig. 2; col. 6, lines 43-47; Fig. 3; and col. 8, lines 11-17.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Stoica with prioritized rebuild I/O requests over host I/O requests as taught by Umberger because deprioritizing regular / host I/O requests allows a rebuild process to occur more efficiently such that data is not having to be continually reconstructed during a rebuild (Stoica: Figs. 6A-6C and Stoica: col. 20, lines 3-17).


wherein the Read-Rebuild opcode includes a prioritized memory write of the data read from the good drives to memory that takes precedence over memory read and write requests that are not associated with the RAID rebuild in accordance with the method of Claim 8.
However, Umberger teaches:
wherein the Read-Rebuild opcode includes a prioritized memory write of the data read from the good drives to memory that takes precedence over memory read and write requests that are not associated with the RAID rebuild (Fig. 1; Fig. 2; col. 6, lines 43-47; Fig. 3; and col. 8, lines 11-17.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Stoica with prioritized rebuild I/O requests over host I/O requests as taught by Umberger because deprioritizing regular / host I/O requests allows a rebuild process to occur more efficiently such that data is not having to be continually reconstructed during a rebuild (Stoica: Figs. 6A-6C and Stoica: col. 20, lines 3-17).

With regards to Claim 12, Stoica teaches the method of Claim 8 as referenced above.  Stoica does not explicitly teach:
wherein the Write-Rebuild opcode includes a prioritized I/O write request of the calculated data to the new drive that takes precedence over I/O read and write requests that are not associated with the RAID rebuild in accordance with the method of Claim 8.
However, Umberger teaches:
wherein the Write-Rebuild opcode includes a prioritized I/O write request of the calculated data to the new drive that takes precedence over I/O read and write requests that are not associated with the RAID rebuild (Fig. 1; Fig. 2; col. 6, lines 43-47; Fig. 3; and col. 8, lines 11-17.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Stoica with prioritized rebuild I/O requests over host I/O requests as taught by Umberger because deprioritizing regular / host I/O requests allows a rebuild process to occur more efficiently such that data is not having to be continually reconstructed during a rebuild (Stoica: Figs. 6A-6C and Stoica: col. 20, lines 3-17).

With regards to Claim 13, Stoica teaches the method of Claim 8 as referenced above.  Stoica does not explicitly teach:
wherein the Write-Rebuild opcode includes a prioritized memory read of the calculated data that takes precedence over memory read and write requests that are not associated with the RAID rebuild in accordance with the method of Claim 8.
However, Umberger teaches:
wherein the Write-Rebuild opcode includes a prioritized memory read of the calculated data that takes precedence over memory read and write requests that are not associated with the RAID rebuild (Fig. 1; Fig. 2; col. 6, lines 43-47; Fig. 3; and col. 8, lines 11-17.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Stoica with prioritized rebuild I/O requests over host I/O requests as taught by Umberger because deprioritizing regular / host I/O requests allows a rebuild process to occur more efficiently such that data is not having to be continually reconstructed during a rebuild (Stoica: Figs. 6A-6C and Stoica: col. 20, lines 3-17).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stoica, and further in view of Nomura et al. (U.S. Patent No. US 6,601,132 B2), hereinafter “Nomura.”

With regards to Claim 14, Stoica teaches the method of Claim 8 as referenced above.  Stoica does not explicitly teach:
retrying the transaction requests a preset number of times in accordance with the method of Claim 8.
However, Nomura teaches:
retrying the transaction requests a preset number of times (Fig. 4 and col. 4, lines 12-17.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Stoica with retrying (a) request(s) up to a predetermined value as taught by .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stoica, and further in view of Olarig et al. (U.S. Patent No. US 6,467,048 B1), hereinafter “Olarig.”

With regards to Claim 15, Stoica teaches the method of Claim 8 as referenced above.  Stoica does not explicitly teach:
setting a register bit or graphical user interface flag that notifies a user that the given one of the plurality of drives has failed in accordance with the method of Claim 8.
However, Olarig teaches:
setting a register bit or graphical user interface flag that notifies a user that the given one of the plurality of drives has failed (Fig. 4; Fig. 4A; and col. 12, lines 8-21; regarding, e.g., an error threshold [user interface flag] used to activate an LED indicator.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Stoica with the use of an LED indicator and its corresponding software as taught by Olarig because the use of an LED indicator to signal a type of error, in combination with the different error types (Stoica: Figs. 6A-6C and Stoica: col. 17, lines .


Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Nelogal et al. (U.S. Patent No. US 8,726,070 B2); teaching out-of-order reconstruction of a RAID storage device at a replacement storage device enabling the replacement storage device to execute I/O for reconstructed regions during reconstruction of the replacement storage device.  In one embodiment, the failed storage device is analyzed to find recoverable information, which is copied to the replacement storage device to reduce the need for reconstruction.  In another embodiment, the priority for region's reconstruction is increased upon detection of an I/O to the region.  The I/O is queued until reconstruction of the region and then executed after reconstruction of that region so that I/O at the region need not be repeated during reconstruction of the remainder of the replacement storage device.
Nair et al. (U.S. Patent No. US 8,751,861 B2); teaching a system and method for improved RAID rebuilds under host IO conditions, that greatly improves rebuild times and prevents host IO starvation.  A queue in a drive that is part of the RAID is used to store rebuild and host IO requests, with rebuild IOs issued to the head of the drive queue.  Rebuild requests in the drive are delayed by a delay time.  This delay ensures there is no unintended side effect of this invention that may result in host IO starvation for the RAID system. Delay is computed as a heuristic function from a plurality of variables, such as disk head response times, time allotted for rebuild, number of rebuild threads, drive behavior, rebuild IO profile, host IO profile including workload and locality, and a timeline of sequenced events, which in one preferred embodiment cycles every 70 seconds.
Park et al. (U.S. Patent Application Publication No. US 2018/0101450 A1); teaching a first storage device capable of performing peer-to-peer communications with a second storage device including a first submission queue for storing a first operation code; a first completion queue for storing a first indication signal; and a first controller configured to, read the first operation code stored in the first submission queue, create a command including a second operation code based on the first operation code, issue the command to the second storage device, and receive and processes a second completion signal transmitted from the second storage device.
Volvovski et al. (U.S. Patent Application Publication No. US 2019/0258546 A1); teaching methods and systems for use in a dispersed storage network to prioritize data rebuilding operations.  In various examples, a device receives data loss information from a set of storage units.  Based on the data loss information, data slice errors are detected regarding data stored by the storage units, and corresponding rebuild requests are issued to the storage units.  The device also determines a rebuild rate based on a rate of rebuilding associated with the rebuild requests.  The device further receives storage error information regarding errors associated with storage requests to the storage units and, based on the data loss information and storage error information, determines a data loss rate.  The rebuild rate and the data loss rate are provided to the storage units for use in prioritizing the rebuild requests, such that when the rebuild rate compares unfavorably to the data loss rate, rebuild requests are prioritized over storage requests.


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114